DETAILED ACTION
Claims 1-5, 7, 9-12, 14, 15, and 20 are considered for examination. Claims 6, 8, 13, and 16-19 are canceled. All pending claims are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive in full.
Informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by the Examiner. However, new issues under 35 U.S.C. §112 have arisen and are included in the Action herein.
In response to applicant's arguments under 35 U.S.C. §101, on page 11-12 that the claims are not directed toward a judicial exception and/or recite significantly more, The Office finds this argument non-persuasive. As cited below, the instant claims recite a certain method of organizing human activity and/or mental process wherein a teacher identifies suitable questions for a user and provides such questions to the user. The various aspects of the claim can be readily appreciated in this human analog as detailed below. The claims merely recite the generic use of a computer to implement the judicial exception such that it amounts to no more than the use of a computer as a tool to automate the judicial exception under MPEP §2106.05(f). The claimed problem being solved is not unique to a technical environment nor presents an improvement to computer functioning itself. The updating of how often a question has been presented to students is also a common practice in the human analog and is therefore not seen as an improvement under MPEP §2106.05(a). The recited elements both initially and in combination fail to amount to significantly more as addressed below. For at least these reasons the rejection under §101 is adapted and maintained below. 
In response to applicant's arguments under 35 U.S.C. §/102103 on page 12-14 that the amended claims define over the previously applied art of record, The Office finds this argument persuasive, however moot in light of a newfound combination of references which renders the newly claimed 
Additionally, OFFICIAL NOTICE was taken in the previous Office Action dated 11/27/2020 that both the concepts and advantages of selecting items to be provided to the user according to user attribute information were old and well known and expected in the art at the time the invention was made. Since the Applicant did not traverse the officially noticed facts by specifically pointing out supposed errors, the officially noticed facts taken in the rejection dated 11/27/2020 are now considered admitted prior art. See MPEP § 2144.03(C) and particularly Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.").
Additionally, OFFICIAL NOTICE was taken in the previous Office Action dated 11/27/2020 that both the concepts and advantages of presenting an active learning type only after a knowledge type learning question is correctly answered were old and well known and expected in the art at the time the invention was made. Since the Applicant did not traverse the officially noticed facts by specifically pointing out supposed errors, the officially noticed facts taken in the rejection dated 11/27/2020 are now considered admitted prior art. See MPEP § 2144.03(C) and particularly Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.").
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Priority









Applicant’s claim for the benefit of a prior-filed foreign application JP2018-136575 filed 7/20/2018 is acknowledged. However, should a reference be applied that intervenes the filing date of the present 
Claim Objections
Claims 1, 20, and dependents thereof, are objected to because of the following informalities:  
Claim 1 recites the limitation "the questions" in line 8, which should read “the plurality of questions” for antecedent consistency. Similar changes throughout.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 20, and dependents thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 













Claim 1 and 20 recites the limitation "the user" in line 6 (w.r.t. claim 1).  There is insufficient antecedent basis for this limitation in the claim. 
Claim 2, recites the limitation "the suitability of the target data" in line 2”, wherein “suitability of the target data” is removed in amended claim 1.  There is insufficient antecedent basis for this limitation in the claim. 
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-12, 14, 15, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1 and 20 recite an abstract idea of a teacher providing a listing of suitable questions for a user which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
an information processing apparatus  wherein a teacher performs the steps below using a sheet of paper and list of questions comprising: 
a memory that stores a database of a plurality of questions wherein the teacher has a test bank of questions on sheets of paper or in their mind; 
a processor, configured to: 
receive an inquiry request for target data from the user, wherein the inquiry request comprises a purpose of use of the user wherein the teacher asks the student if they would like a new or practice question; 
classify the questions into test questions and exercise questions with respect to the user, wherein a degree of openness of each of the test questions with respect to the user is less than or equal to a first threshold, wherein a degree of openness of each of the exercise questions with respect to the user is greater than the first threshold, and wherein the degree of openness of each of the questions is associated with user attribute information of the user and whether the question has been distributed wherein the teacher classifies questions the student has not seen into new questions and questions the student has seen into practice questions; 
search for the target data among the questions from the database according to the inquiry request and the user attribute information of the user wherein the teacher mentally and/or physically searches the questions to find a question the user has or has not seen according to the request; 
in response to the purpose of use of the user being for measuring ability of a learner, extract at least one test question from the questions as the target data and update the degree of openness of the at least one test question extracted as the target data with respect to the user wherein once the teacher provides the new question to the student he/she marks the question as seen by the student; 
in response to the purposes of use of the user being for improving the ability of the learner, extract at least one exercise question from the questions as the target data wherein once the teacher provides the practice question to the student he/she marks the question as seen or adds another tally to the number of times the student has seen the question; 
and2Customer No.: 31561 Docket No.: 85383-US-348Application No.: 16/252,680notify of the target data for the user wherein the teacher provides the question to  the student along with any other useful information.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a teaching interaction teacher identifying suitable questions to provide to a user, and (2) the mental process a teacher takes to determine suitable questions for a student. That is, other than reciting an “apparatus” comprising a “processor”, “a database”, and “memory”, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a computerized tool to perform the claimed steps. The processor, memory, and database are all recited at a high-level of generality (e.g., a generic computer analyzing and displaying directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to identify relevant questions, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claim 20, and claim 1 merely recite "a non-transitory computer readable medium storing an information processing program causing a computer to function as…" or “an information processor apparatus comprising:  a memory that stores a database… [and] a processor…” which are all recited as pertaining to a generic purpose computer as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications and as admitted by applicant based on the specification which relies upon the well-known nature of the apparatus for sufficient written description support  in ¶ [0054]. The claimed "processor” for performing the data retrieval, storage, and updating step is deemed a conventional software processing unit deemed conventional as per Bancorp Services v. Sun Life and as admitted by application based on the specification which relies upon the well-known nature of such software units for Versata Dev. Group, Inc. v. SAP Am., Inc. and Alice Corp. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 2-19 simply further exemplify aspects of the abstract questionnaire suitability determination process and mental processes performed therein. Claims 2-5 and 9 describe wherein the teacher provides additional information related to the relevant questions and updates question data over time and the mental determination thereof; claims 7 and 10 describe aspects of the question further present in the human analog; claims 11-19 describe additional methods of a teacher providing a hint to a student after a period of time and finding questions relevant to questions asked by a student. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tinkler et al. (US Pub. 2013/0149681 A1) in view of Yoshimura (US Pub. 2008/0243775 A1).
In re Claim 1, TInkler et al. discloses: an information processing apparatus (at least at Figure 7 at [0212]-[0220], wherein TInkler discloses a system for providing questions to a user which are appropriate for the user’s skill level in [0115]-[0118], and [0132] wherein the system defines questions which are new to a user as assessment questions in [0128] and questions which the user has seen before as review questions in [0129]. Wherein the testing process is discussed in [0147]-[0164] and Figure 6)  comprising: 
a memory that stores […] a plurality of questions( at least at Figure 3 wherein questions are generated for a plurality of words by the system, assigned a difficulty in [0115]-[0118] and stored within memory of the system (700) in [0207], [0212]-[0220]); 
a processor, configured to: 
receive an inquiry request for target data from the user, […] (at least at Figure 5-7, [0178] or (715) wherein the user requests to be quizzed); 
classify the questions into test questions and exercise questions with respect to the user, wherein a degree of openness of each of the test questions with respect to the user is less than or equal to a first threshold, wherein a degree of openness of each of the exercise questions with respect to the user is greater than the first threshold, and wherein the degree of openness of each of the questions is associated with user attribute information of the user and whether the question has been distributed at least at [0128] wherein question the user has never seen are deemed assessment questions and stored within the system and questions that the user has seen at least once are deemed review questions in [0129], etc.); 
search for the target data among the questions from the database according to the inquiry request and the user attribute information of the user (at least wherein assessment questions are retrieved for presentation to the user based on the user’s ability level in [0128], [0132], etc. and based upon the user’s previous exposure to the questions and request for a quiz); 
in response to the purpose of use of the user being for measuring ability of a learner, extract at least one test question from the questions as the target data and update the degree of openness of the at least one test question extracted as the target data with respect to the user (at least at Figure 6, wherein assessment questions are provided to the user to assess their abilities in [0128], [0132], etc. Wherein once the question is provided to the user is it updated to a review question since it has been viewed already); 
in response to the purposes of use of the user being for improving the ability of the learner, extract at least one exercise question from the questions as the target data (at least at Figure 6, wherein review questions are provided to the user to improve the user’s understanding of already seen words in [0129], [0135], [0208], etc.); 
and2Customer No.: 31561 Docket No.: 85383-US-348Application No.: 16/252,680notify of the target data for the user (at least at Figure 5 wherein the question is provided to the user).
Tinkler et al. is arguably silent on storing the plurality of questions within a database, but Yoshimura teaches: [a question assessment system, comprising] a memory that stores a database of a plurality of questions (at least at database (90) which keeps track of a list of questions, and which questions have or have not been mastered/seen). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Tinkler et al. to store the questions within a database, as taught by Yoshimura, for the purpose of storing the questions and their 
Tinkler et al. is arguably silent on enabling the user to request a purpose of use of the user, but Yoshimura teaches: [a question assessment system, comprising] receive an inquiry request for target data form the user, wherein the inquiry request comprises a purpose of use of the user (at least at [0081]-[0086], wherein the user may select “Today’s English Words” and receive at least one new questions that the user has not yet seen to test their abilities or select” Comprehension Test” to receive at least one question that the user has already seen for practice). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Tinkler et al. to enable the user to choose whether they would like to review new or previously seen questions, as taught by Yoshimura, for the purpose of enabling greater personalization and customizability of the learning system for the benefit of enabling user to have greater control over their learning interactions.
In re Claim 20, TInkler et al. discloses: a non-transitory computer readable medium storing an information processor program (at least at Figure 7 at [0212]-[0220], wherein TInkler discloses a system for providing questions to a user which are appropriate for the user’s skill level in [0115]-[0118], and [0132] wherein the system defines questions which are new to a user as assessment questions in [0128] and questions which the user has seen before as review questions in [0129]. Wherein the testing process is discussed in [0147]-[0164] and Figure 6. At least at Figure 3 wherein questions are generated for a plurality of words by the system, assigned a difficulty in [0115]-[0118] and stored within memory of the system (700) in [0207], [0212]-[0220])  causing a computer to: 
receive an inquiry request for target data from the user, […] (at least at Figure 5-7, [0178] or (715) wherein the user requests to be quizzed); 
classify the questions into test questions and exercise questions with respect to the user, wherein a degree of openness of each of the test questions with respect to the user is less than or equal to a first threshold, wherein a degree of openness of each of the exercise questions with respect to the user is greater than the first threshold, and wherein the degree of openness of each of the questions is associated with user attribute information of the user and whether the question has been distributed at ; 
search for the target data among the questions from the database according to the inquiry request and the user attribute information of the user (at least wherein assessment questions are retrieved for presentation to the user based on the user’s ability level in [0128], [0132], etc. and based upon the user’s previous exposure to the questions and request for a quiz); 
in response to the purpose of use of the user being for measuring ability of a learner, extract at least one test question from the questions as the target data and update the degree of openness of the at least one test question extracted as the target data with respect to the user (at least at Figure 6, wherein assessment questions are provided to the user to assess their abilities in [0128], [0132], etc. Wherein once the question is provided to the user is it updated to a review question since it has been viewed already); 
in response to the purposes of use of the user being for improving the ability of the learner, extract at least one exercise question from the questions as the target data (at least at Figure 6, wherein review questions are provided to the user to improve the user’s understanding of already seen words in [0129], [0135], [0208], etc.); 
and2Customer No.: 31561 Docket No.: 85383-US-348Application No.: 16/252,680notify of the target data for the user (at least at Figure 5 wherein the question is provided to the user).
Tinkler et al. is arguably silent on enabling the user to request a purpose of use of the user, but Yoshimura teaches: [a question assessment system, comprising] receive an inquiry request for target data form the user, wherein the inquiry request comprises a purpose of use of the user (at least at [0081]-[0086], wherein the user may select “Today’s English Words” and receive at least one new questions that the user has not yet seen to test their abilities or select” Comprehension Test” to receive at least one question that the user has already seen for practice). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Tinkler et al. to enable the user to choose whether they would like to review new or previously seen questions, as taught by Yoshimura, for the purpose of enabling greater personalization and customizability of the learning system for the benefit of enabling user to have greater control over their learning interactions.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Tinkler et al. and Yoshimura as applied to claim 1 in view of Woodward (US Pub. 2013/0224718 A1).
In re Claim 2, the previous combination of Tinkler et al. and Yoshimura as applied to claim 1 discloses the claimed invention as shown above. Tinkler et al. is arguably silent on, but Woodward teaches: [a questions assessment system] wherein the processor notifies the suitability of the target data corresponding to user attribute information of the user (at least at Figure 19 and [0155], wherein the difficulty level of the question is provided to the user, which is matched with the user’s ranking for the particular identified user account). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Tinkler et al. to show the user the difficulty level of the question relative to their abilities, as taught by Woodward, for the purpose of enabling the user to understand how difficult the question should be for the benefit of increasing the user’s understanding and expectations of their own abilities while answering a question.
In re Claim 3, the previous combination of Tinkler et al., Yoshimura, and Woodward as applied to claim 2 discloses the claimed invention as shown above. Modified Tinkler further discloses: the processor is further configured to determine the suitability of the target data for the purpose of use of the user based on data attribute information regarding the target data (at least wherein assessment question are selected based on a user’s ability information and question difficulty level in [0124], [0128], [0149], [0193], etc. See also Woodward at least at Figure 19, [0155], and [0111], wherein code within the computing device determines a suitable question for a user by matching the difficulty level and relevance of the particularly identified question to the user’s ranking, wherein the difficulty level and relevance of the particularly identified question is presented to the user).
In re Claim 4, the previous combination of Tinkler et al., Yoshimura, and Woodward as applied to claim 3 discloses the claimed invention as shown above. Tinkler et al. is arguably silent on, but Woodward teaches: [a questions assessment system] wherein the processor notifies the user of the data attribute information (at least at Figure 19 and [0155], wherein the difficulty level of the question is provided to the user, which is matched with the user’s ranking for the particular identified user account). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Tinkler et al. to show the user the difficulty level of the question relative to their abilities, as taught by Woodward, for the purpose of enabling the user to understand how difficult the question should be for the benefit of increasing the user’s understanding and expectations of their own abilities while answering a question.
In re Claim 5, the previous combination of Tinkler et al., Yoshimura, and Woodward as applied to claim 4 discloses the claimed invention as shown above. Woodward further teaches: wherein the data attribute information includes a plurality of items, and the notification unit selects the item to be notified to the user according to the user attribute information (at least at Figure 19 and [0155], wherein the difficulty level of the question and the relevancy of the question are both used in determining whether a question is presented to a user). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Tinkler et al. to match the user to questions based on a plurality of question metadata, as taught by Woodward, for the purpose of increasing the relevance of questions provided to the user for the benefit of improving the quality of the user’s educational exposure.
	Woodward is arguably silent on only select data attribute information being provided to the user based upon user preference information, however it is now admitted prior art that the concept and advantages of selecting items to be provided to the user according to user attribute information were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Tinkler et al. by incorporating filtering of question statistics based upon learner profile preferences/attributes, to obtain predictable results of reducing the display of extraneous content not needed or relevant to certain learners.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Tinkler et al. and Yoshimura as applied to claim 1 in further view of Perry et al. (US Pat. 6,077,085).
In re Claim 7, the previous combination of Tinkler et al. and Yoshimura as applied to claim 1 discloses the claimed invention as shown above. Tinkler et al. is arguably silent on, but Perry et al. teaches: [an educational teaching system] wherein the question includes an active learning type question (at least at Col. 11-14:3, wherien the various activitiy questions described therein recite activity learning questions). 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by TInkler et al. for the questions to be active learning questions, as taught by Perry et al. for the purpose of increasing a user’s thought process demands when performing the educational tasks for the benefit of increasing the extensibility and pedagogic intensity of the learning system.
In re Claim 10, the previous combination of Tinkler et al., Yoshimura, and Perry et al. as applied to claim 7 discloses the claimed invention as shown above. TInkler et al. is arguably silent on, but it is now admitted prior art that the concept and advantages of presenting an active learning type only after a knowledge type learning question is correctly answered is old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of TInkler et al. by incorporating a knowledge based question which needs to be answered before the active learning question, to obtain predictable results of ensuring the learner is familiar with the concept which are being assessed before requiring he user to apply said concepts. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Tinkler et al. and Yoshimura as applied to claim 1 in further view of Shea (US Pub. 2016/0225272 A1).
In re Claim 9, the previous combination of Woodward and Perry as applied to claim 8 discloses the claimed invention as shown above. Tinkler et al. is arguably silent on, but Shea teaches: [a quiz assessment system] wherein the processor decreases the degree of openness of the question as a time from a point of time of distribution of the question to a current point of time becomes longer (at least at [0480], etc. wherein the strength of learning of a flashcard that has been mastered decreases over time 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Tinkler for the system to degrade the openness of a question over time since the question was last viewed such that mastered questions are reintroduced for review after a period of time of not being viewed, as taught by Shea et al. for the purpose of enabling the user to review content they have previously mastered for the benefit of promoting long term memory retention.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Tinkler et al. and Yoshimura as applied to claim 1 in further view of Kellman (US Pub. 2005/0196730 A1).
In re Claim 11, the previous combination of Tinkler et al. and Yoshimura as applied to claim 1 discloses the claimed invention as shown above. Woodward is arguably silent, but Kellman et al. teaches: [an educational teaching system] wherein the notification unit notifies of at least one of a correct answer or a hint regarding the question after a predetermined time elapses from when the question is transmitted to the user (at least at [0025], [0150], [0151], wherein a hint is provided to the user if they cannot answer the question in a predetermined period of time). 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Woodward to provide a hint if a user does not provided an answer in a certain period of time, as taught by Kellman, the purpose of enabling the user to answer the question correctly if they are stuck for the benefit of increasing the user’s comprehension of a problem and reducing the chances that the user needs to repeat the question if they have a solid enough understanding of the subject matter.
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Tinkler et al., Yoshimura, and Perry et al. as applied to claims 7 and 10 in further view of Kellman (US Pub. 2005/0196730 A1).
In re Claim 12, the previous combination of Tinkler et al. Yoshimura, and Perry et al. as applied to claim 7 discloses the claimed invention as shown above. Tinkler et al. is arguably silent, but Kellman et al. teaches: [an educational teaching system] wherein the notification unit notifies of at least one of a correct answer or a hint regarding the question after a predetermined time elapses from when the question is transmitted to the user (at least at [0025], [0150], [0151], wherein a hint is provided to the user if they cannot answer the question in a predetermined period of time). 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Tinkler et al. to provide a hint if a user does not provided an answer in a certain period of time, as taught by Kellman, the purpose of enabling the user to answer the question correctly if they are stuck for the benefit of increasing the user’s comprehension of a problem and reducing the chances that the user needs to repeat the question if they have a solid enough understanding of the subject matter.
In re Claim 15, the previous combination of Tinkler et al. Yoshimura, and Perry et al. as applied to claim 10 discloses the claimed invention as shown above. Tinkler et al. is arguably silent, but Kellman et al. teaches: [an educational teaching system] wherein the notification unit notifies of at least one of a correct answer or a hint regarding the question after a predetermined time elapses from when the question is transmitted to the user (at least at [0025], [0150], [0151], wherein a hint is provided to the user if they cannot answer the question in a predetermined period of time). 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Tinkler et al. to provide a hint if a user does not provided an answer in a certain period of time, as taught by Kellman, the purpose of enabling the user to answer the question correctly if they are stuck for the benefit of increasing the user’s comprehension of a problem and reducing the chances that the user needs to repeat the question if they have a solid enough understanding of the subject matter.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Tinkler et al., Yoshimura, and Shea et al. as applied to claim 9 in further view of Kellman (US Pub. 2005/0196730 A1).
In re Claim 14, the previous combination of Tinkler et al. Yoshimura, and Shea et al.as applied to claim 9 discloses the claimed invention as shown above. Tinkler et al. is arguably silent, but Kellman et al. teaches: [an educational teaching system] wherein the processor notifies of at least one of a correct answer or a hint regarding the question after a predetermined time elapses from when the question is transmitted to the user (at least at [0025], [0150], [0151], wherein a hint is provided to the user if they cannot answer the question in a predetermined period of time). 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Tinkler et al. to provide a hint if a user does not provided an answer in a certain period of time, as taught by Kellman, the purpose of enabling the user to answer the question correctly if they are stuck for the benefit of increasing the user’s comprehension of a problem and reducing the chances that the user needs to repeat the question if they have a solid enough understanding of the subject matter.
















Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited. These include references related to the inventive concepts of the independent and dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf